        Case 3:18-cv-00358-WHA Document 153 Filed 08/13/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF CALIFORNIA

                      CIVIL LAW AND MOTION MINUTE ORDER

 Date: 8/13/2020                 Time: 2:31-2:50              Judge: DONNA M. RYU
 Case No.: 3:18-cv-00358-WHA     Case Name: Uniloc USA, Inc., et al v. Apple Inc.

For Plaintiffs:
James Foster

For Defendant:
Doug Winnard

Deputy Clerk: Ivy Lerma Garcia                        Court Reporter: Pamela Batalo-Hebel


                  PROCEEDINGS HELD BY ZOOM VIDEO CONFERENCE

   1. Joint Discovery Letter Brief [Docket No. 151]
      Apple's motion to compel: granted in part and denied in part.

       Issue 1: Apple's motion for leave to depose James Palmer is denied as moot, without
       prejudice. Apple may seek leave from Judge Alsup either to depose Palmer or to request
       permission to raise the issue before Judge Ryu.

       Issue 2: by no later than 8/20/2020, Uniloc and Fortress shall produce all documents and
       communications regarding Uniloc's compliance with any revenue target set forth in the
       RSA, including documents and communications between Uniloc and Fortress or within
       Fortress regarding revenue and financial information, for the time period three weeks
       before 3/31/2017 and three weeks after 3/31/2017 (total of six weeks).

       Issue 3: by no later than 8/20/2020, Uniloc and Fortress must remedy their production of
       "fragmented print-outs" by producing full, complete documents. If Uniloc and/or
       Fortress contend that any portions of the documents produced are subject to redactions,
       they must leave enough information in the documents unredacted in order to provide
       context for the redactions and must also produce a privilege log by the same
       date documenting the redactions. The privilege log must fully comply with Judge Ryu's
       Standing Order. As to Fortress's investment memorandum, by no later than 8/20/2020,
       Fortress must produce the full document to Apple, and must un-redact portions of the
       memorandum that describe the portfolios (collateral) that Fortress viewed as
       protection. If Fortress seeks to redact any other portions of the memorandum, it must
       leave enough information unredacted to provide context for the redactions, and must
       include any redacted material on the privilege log as described above. The parties shall
       meet and confer regarding the memorandum, and if any dispute remains about the
       redactions, Fortress shall lodge the full, unredacted document and its privilege log with
       Case 3:18-cv-00358-WHA Document 153 Filed 08/13/20 Page 2 of 2




      the court by no later than 8/27/2020 for in camera review, without
      additional argument. The court will issue a further order following any in camera review.

      Issue 4: by no later than 8/20/2020, Uniloc and Fortress shall file a letter describing the
      specific instructions they gave to their custodians regarding the search for
      communications about the RSA provisions identified by Apple, and listing the custodians
      whose files were searched for responsive documents.


Order to be prepared by:
 ( )    Plaintiff              ( )     Defendant              ( )      Court


cc: Chambers
